Citation Nr: 9907521	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel

INTRODUCTION

The veteran had active service from September 1948 to 
September 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a left knee disorder.  In a 
decision dated in March 1995, a hearing officer determined 
that the veteran had submitted new and material evidence to 
reopen his claim of entitlement to service connection of 
entitlement to service connection for a left knee disorder.  
However, the hearing officer decided that the veteran's 
disability from a left knee disorder was not service 
connected.

In May 1998, the Board remanded the claim for service 
connection for a left knee disorder to the RO for further 
development and conduct of a Department of Veterans Affairs 
(VA) orthopedic examination.  The examiner was requested to 
report a diagnosis of any knee disorder identified and to 
render an opinion concerning whether the currently diagnosed 
disorder was related an in-service left knee injury claimed 
by the veteran.  After the examination was conducted, the RO 
continued its denial of service connection for the left knee 
disorder and returned the file to the Board.


FINDING OF FACT

The veteran's current disability from a cruciate ligament 
tear and chondromalacia of the left knee is due to injury 
sustained during his active military service.


CONCLUSION OF LAW

Service connection is warranted for cruciate ligament tear 
and chondromalacia of the left knee.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1997).

The veteran has submitted a well-grounded claim.  The record 
contains evidence that he has current left knee disability.  
Further, the record contains an opinion of a doctor of 
osteopathy to the effect that the current disability is the 
result of injuries the veteran sustained to his left knee 
during his active service.

Service medical record show that the veteran was hospitalized 
in early October 1949 with an initial diagnosis of internal 
derangement of the left knee.  He gave a history of his left 
knee becoming swollen and painful during a long march in 
October 1948.  The records contain no indication that he 
reported a history of trauma.  When examined, the left knee 
had tenderness of the medical aspect.  Forced adduction 
caused tenderness.  There was no swelling or impairment of 
flexion or extension.  He had had no intervening trouble 
until another long march two weeks before his 
hospitalization.  He denied a history of trauma to the knee.  
An X-ray was negative for osseous pathology.  Progress notes 
dated in mid October 1949 indicate that examination of the 
knee revealed bilateral weakness of the anterior cruciate 
ligament, most marked on the left side.  In flexion and 
extension with forced palpation there was crepitation or 
crunching on the left side.  An examiner reported a diagnosis 
of chondromalacia of the posterior aspect of the left 
patella.  The veteran was given a physical profile which 
prohibited prolonged marching, walking, and standing.  A 
record dated in November 1949 contains a recommendation of a 
physician the veteran be "reprofiled to L-2" because of 
chronic traumatic synovitis of the left knee.  A report of 
the veteran's medical examination for separation from service 
indicated no significant interval history and no defects or 
diagnoses.  An examiner reported that the veteran's lower 
extremities were clinically normal.

The veteran testified in March 1995 that he continued to have 
left knee pain throughout the remainder of his service and 
continuously since his separation from service.  He asserted 
that he was treated for such symptoms by private physicians 
after his separation from service, but the records of such 
treatment were no longer available.  His wife testified that 
after the veteran's separation from service, he had 
difficulty performing activities such as riding a bicycle, 
water skiing, and walking long distances.

The earliest dated medical record contained in the claims 
file that indicates that the veteran had a post-service left 
knee disorder was made in January 1994.  During VA outpatient 
treatment, the veteran then complained of left knee pain and 
gave a history of arthritis.  When examined, the knee did not 
have swelling or tenderness.  An examiner recorded a 
diagnosis of chronic degenerative joint disease.  During a VA 
orthopedic consultation in December 1994, the veteran told 
the examiner that he sustained a left knee ligament injury 
while in service in 1948 or 1949.  He reported that over the 
years he continued to have symptoms of knee pain, laxity and 
snapping.  The examiner noted some laxity in the medial 
collateral ligament.  The was subpatellar tenderness.  Also 
noted was crepitation and quadriceps atrophy.  The examiner 
recorded a diagnosis of chondromalacia.

In a letter dated in February 1995, Frederick W. Clarkson, 
D.O., reported that he had been treating the veteran 
primarily for his left knee problem.  The doctor reported 
that a review of the history through service medical records 
revealed a left knee injury in service.  He added the veteran 
was then told that he had a torn medial meniscus and possibly 
an anterior cruciate tear.  The doctor reported that in-
service X-rays had revealed some minimal degenerative change 
in the left knee.  On current examination, the left knee had 
a positive drawer sign and tenderness to palpation of the 
medical collateral ligament and the medial aspect of the 
knee.  The veteran had pain on forced adduction of the knee.  
There was no significant joint swelling nor any gait 
abnormality at the time.  Muscle strength in the quadriceps, 
hamstring, and gastrocnemius muscles was "fairly good."  In 
the doctor's opinion, the veteran had traumatic arthritis 
which was related to a knee injury in service in 1948.

In a letter dated in August 1996, a radiologist reported that 
X-rays of the veteran's left knee showed minute arthritis.  
Otherwise, the knee had a normal radiographic appearance.  
The examiner suggested a magnetic resonance imaging study 
(MRI) to determine the presence or absence of cartilaginous 
deformity.

In a report of a VA examination dated in June 1998, the 
examiner stated that the history of an in-service left knee 
injury provided by the veteran was confirmed by review of his 
service medical records.  According to the examiner, in 
October 1948, the veteran was found to have weakness of the 
anterior cruciate ligament on the left side.  He also had 
crepitation.  The diagnosis was chondromalacia.  The 
veteran's current complaints were of constant pain in the 
left knee with frequent acute flare-ups of worse pain.  
Precipitating factors included prolonged weight bearing.  On 
examination, the left knee had a slight deformity when 
compared to the right knee.  No swelling was evident.  Range 
of motion in the left knee was from six degrees of extension 
to 122 degrees of flexion.  The right knee had range of 
motion from zero to 140 degrees.  There was slight loose 
motion in the knee anteriorly and posteriorly.  Motion was 
accompanied by considerable pain.  X-rays of the knee showed 
no abnormality.  An MRI did not show definite pathology of 
the ligaments or meniscus.  The examiner reported a diagnosis 
of tear injury to the cruciate ligament and chondromalacia.  
In the examiner's opinion, it was as likely as not that the 
veteran's current disability from the knee disorder was 
related to an injury which he incurred during his active 
service.

Based on a review of the entire record, the Board finds that 
the veteran has current disability from a left knee disorder, 
diagnosed at the June 1998 VA examination as cruciate 
ligament tear and chondromalacia of the left knee.  Further, 
the evidence supports a finding that the currently identified 
left knee disorder is related to injury in service.  The VA 
examiner expressed the opinion that it is as likely as not 
that the currently-diagnosed left knee disability is related 
to injury sustained in service.  This opinion is based on 
examination of the veteran and a review of his claims folder, 
including his service medical records.  Further, the 
formulation of the opinion in terms of "likely as not" 
calls for the application of the reasonable doubt rule, 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
explained at length in Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), when a veteran seeks benefits and the evidence 
is in relative equipoise, the law dictates that veteran 
prevails.  As the evidence supports a conclusion that it is 
equally likely or not likely that the veteran's current left 
knee disability is related to injury sustained in service, 
the Board concludes that service connection is warranted for 
the diagnosed cruciate ligament tear and chondromalacia of 
the left knee.


ORDER

Service connection is granted for cruciate ligament tear and 
chondromalacia of the left knee.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


